Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I (1, 7, 12, 28-30) in the reply filed on 04/07/2020 is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 12, 28-30, 32-37, 40-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (specifically, to abstract ideas and to the nature/natural phenomena) without significantly more. This judicial exception is not integrated into a practical application because it recites at a high level of generality. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The U.S. Patent and Trademark Office has published revised guidance on the application of § 101 (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:

(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1

	Claims 1, 7 and 12 recite a natural correlation between ischemia or ischemic tissue damage in a subject (see the preamble) and the levels of glycosylated Apo J containing N-acetylglucosamine (GlcNAc) or sialic acid residues. The natural relationship to which the claims are directed (i.e., the relation between glycosylated Apo J containing GlcNAc or sialic acid residues in a subject and ischemia or ischemic tissue) is a law of nature. Also, the recitations of ischemia is myocardial or cerebral ischemia (claim 40), myocardial ischemia is acute myocardial 
	In addition, the claims recite determining the decreased levels of Apo J with respect to a reference value or determining decreased levels of Apo J with respect to a reference value are indicative that the patient suffers ischemia or ischemic tissue damage or the determination is carried out within the first 6 hours after the onset of the suspected ischemic event, before the raising of the levels of at least one necrotic marker or before the patient has received any treatment for the suspected ischemic even are conditions performed in clinical tests by thinking about the results. The steps of evaluating, predicting, and diagnosing are abstract ideas, namely mental processes/concepts performed in the human mind (such as a practitioner simply thinking about the levels of the biomarker, and making a judgement, or opinion to ischemia or ischemic tissue damage). Such steps could take place entirely in the human mind; when this terminology is given its broadest reasonable interpretation, no practical application is clearly required in “evaluating” the level in a sample. For all of these reasons, the claims are directed to the judicial exception, as one compares marker concentrations.
Step 2A, Prong 2
The claims recite general steps of “using” or “contacting”, wherein such steps are insufficient to ensure that the judicial exception is being practically applied. The step of generally measuring is insufficient to integrate the judicial exceptions because the purpose is merely to obtain data. A mere data gathering step necessary to use the correlation, similar to the fact pattern In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). For these reasons the steps do not integrate the claims into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the following reasons.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception (2014 IEG at 74624).
The recitations of lectin specifically binds to N-acetylglucosamine and sialic acid wherein the lectin is immobilized in a support and a second reagent (e.g., antibody) do not represent an improvement to a technical field, as these techniques were previously known. Cubedo et al. (Journal of Proteome Research, 2011, vol., 10, pages 211-220, web published 11/03/2010, IDS submitted 11/29/2018) teaches acute myocardial infarction (AMI) is one of the major causes of mortality and morbidity and there is a lack of early markers for prevention, diagnosis, and treatment of ischemic syndromes (abstract). Cubedo et al. teaches ApoJ was specifically immunoprecipitated by specific monoclonal antibody (pg. 213, right col., paras. 3-4). Cubedo et al. teaches two monoclonal antibodies in a sandwich arrangement for quantification of ApoJ serum levels (pg. 213, right col., last para.). Cubedo et al. teaches the proteomic profile of glycosylated serum ApoJ was studied after purification of glycosylated proteins through its binding to lectins (pg. 215, right col., para. 2). Comunale et al. (Cancer Epidemiol Biomarkers Prev. 2011 June; 20(6): pages 1222-1229, of record dated 01/07/2020) teaches glycosylation of ApoJ is a useful marker and ApoJ in the serum from patients with HCC had decreased levels of (β-1,4) triantennary N-linked glycan (Abstract). Comunale et al. further teaches in the abstract using Datura stramonium lectin which binds to ApoJ glycan. Comunale et al. teaches ApoJ was captured using a monoclonal antibody, and the level of A3G3 glycan was determined by using DSL (pg. 5, para. 2). Comunale et al. teaches DSL-reactive Apo J distinguished between HCC and cirrhosis (pg. 5, latter para. 2). 
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. 
Applicant argues on pg. 12 of the Remarks that the presently claimed methods differ from the method disclosed in Comunale because, as noted, they specify that the lectin is immobilized. This feature distinguishes the claimed method from the method taught by Comunale, wherein it is indicated that it is the antibody which is immobilized onto the plate. Applicant further argues on page 14 that Example 29 states that claim 2 is ineligible for patenting. Claim 3, however, which only slightly differs from claim 2, is patent eligible. Example 29 explains that prior to applicant’s invention, and at the time the application was filed, the use of porcine antibodies in veterinary therapeutics was known to most scientists in the field. But significantly, there is no evidence that porcine antibodies were routinely or conventionally used to detect human proteins such as JUL-1. Thus, claim 3 recitation of detecting JUL-1 using a porcine antibody is an unconventional step. Similarly, although immobilization of various binding molecules may be known, the Office has not provided evidence that the immobilization of the lectin is routine and conventional in detecting Apo J.
The arguments are not found persuasive because the claims do not recite how the lectin is being immobilized in a support, but the examiner notes even if the claims are amended to recite would not overcome the 101 rejection because it does not address how the lectin being immobilized on a support adds additional elements that are sufficient to amount to significantly more than the judicial exception. It has been well understood in the art that the intention for a lectin is to bind to glycan structures of a biomarker. The fact pattern of Example 29, claim 3, differs from the instant claims because porcine antibodies were not routinely or conventionally used to detect human proteins such as JUL-1. However, Cubedo et al.  and Comunale et al. do teach using lectin for ApoJ glycan binding (see above).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-30 and 32-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comunale et al. (Cancer Epidemiol Biomarkers Prev. 2011 June; 20(6): pages 1222-1229, of record dated 01/07/2020).
Comunale et al. teaches glycosylation of ApoJ is a useful marker and ApoJ in the serum from patients with HCC had decreased levels of (β-1,4) triantennary N-linked glycan (Abstract). Comunale et al. further teaches in the abstract using Datura stramonium lectin which binds to ApoJ glycan. Comunale et al. teaches ApoJ was captured using a monoclonal antibody, and the level of A3G3 glycan was determined by using DSL (pg. 5, para. 2). Comunale et al. teaches DSL-reactive Apo J distinguished between HCC and cirrhosis (pg. 5, latter para. 2). 
Regarding claims 34-35, Comunale et al. teaches lectin-ELISA (pg. 6, Discussion). 

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. 
	Applicant argues on pg. 15 that the independent claim 28 specify that the lectin is immobilized.
	The arguments are not found persuasive because the claim recites or using a method comprising the steps of contacting the sample with a lectin wherein the lectin is immobilized. As stated above, Comunale et al. does teach lectin which binds to Apo J glycan and being used in ELSIA, which the lectin has to be immobilized with Apo J for ELISA detection. Therefore the lectin that is immobilized on Apo J glycan reads on the recitation of (i) of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 7, 12, 28-30, 32-37, 40-60 are rejected under 35 U.S.C. 103 as being unpatentable over Cubedo et al. (Journal of Proteome Research, 2011, vol., 10, pages 211-220, web published 11/03/2010, IDS submitted 11/29/2018) in view of Comunale et al. (Cancer Epidemiol Biomarkers Prev. 2011 June; 20(6): pages 1222-1229, of record dated 01/07/2020).
	Regarding claims 1, 7, 28-30, 32-37, 45-50 and 52-60, Cubedo et al. teaches acute myocardial infarction (AMI) is one of the major causes of mortality and morbidity and there is a lack of early markers for prevention, diagnosis, and treatment of ischemic syndromes (abstract). Cubedo et al. further teaches in the abstract a proteomic expression profiling approach to identify biomarkers of early stages of AMI and there is significant changes in Apolipoprotein J/clusterin (ApoJ) in patients with an acute new-onset myocardial infarction and the results demonstrate alterations in Apo proteomic profile in AMI patients within the first 6 hours after the onset of the event. Therefore, the analysis of this isoform glycosylation shift in patients with AMI may be of better use to understand ApoJ function than the total serum levels of ApoJ and this isoform shift may become an early marker of AMI. Cubedo et al. teaches 25% decreased or significantly lower of ApoJ glycosylated forms in AMI-patients than in controls samples (abstract and pg. 219, left col. last para.). Cubedo et al. further teaches acetylsalicylic acid in AMI Patients (Table 1). Cubedo et al. teaches ApoJ was specifically immunoprecipitated by specific monoclonal antibody (pg. 213, right col., paras. 3-4). Cubedo et al. teaches two monoclonal antibodies in a sandwich arrangement for quantification of ApoJ serum levels (pg. 213, right col., last para.). Cubedo et al. teaches the proteomic profile of glycosylated serum ApoJ was studied after purification of glycosylated proteins through its binding to lectins (pg. 215, right col., para. 2). 
	Cubedo et al. does not teach lectin which specifically binds to a glycan residue selected from N-acetylglucosamine and sialic acid.
Comunale et al. teaches glycosylation of ApoJ is a useful marker and ApoJ in the serum from patients with HCC had decreased levels of (β-1,4) triantennary N-linked glycan (Abstract). Comunale et al. further teaches in the abstract using Datura stramonium lectin which binds to ApoJ glycan. Comunale et al. teaches ApoJ was captured using a monoclonal antibody, and the level of A3G3 glycan was determined by using DSL (pg. 5, para. 2). Comunale et al. teaches DSL-reactive Apo J distinguished between HCC and cirrhosis (pg. 5, latter para. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of determining myocardial infarction as taught by Cubedo et al. with Datura stramonium lectin as taught by Comunale et al. because Communale et al. teaches that Datura stramonium lectin is used to distinguish diseases by detecting (β-1,4) triantennary N-linked glycans in ApoJ. One would have a reasonable expectation of success in using Datura stramonium lectin with the method of determining myocardial infarction because it was well understood by Cubedo et al. and Comunale et al. to used antibody and lectin in assay detection. 
	Regarding claims 12 and 40-43, Cubedo et al. teaches coronay syndrome (ACS) (pg. 212, left col., Materials and Methods). 
	Regarding claims 44 and 51, Cubedo et al. teaches 6 hours after the onset of AMI (abstract).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
	Applicant argues on pg. 17 that Cubedo does not show that glycosylated Apo J in addition to showing altered expression levels during the ischemic event, may have a prognostic role in the subsequent outcome of the patient. Applicant argues on pg. 18 that it cannot be simply assumed that the fact that a biomarker is suitable as a diagnostic marker necessarily means that the same 
	The arguments are not found persuasive because Cubedo et al.  and Comunale et al. teach all the recitations of the active steps. MPEP 2111.02 recites that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. In this case, for predicting the progression of ischemia, determining the prognosis of a patient, and determining the risk that a patient suffering from stable coronary diseases suffers a recurrent ischemic are not active steps. There are no other active steps in the preamble besides determining in a sample of said patient the levels of glycosylated Apo J, wherein decreased levels of glycosylated Apo J with respect to a reference (i.e., control). As stated above, Cubedo et al. teaches 25% decreased or significantly lower of ApoJ glycosylated forms in AMI-patients than in controls samples (abstract and pg. 219, left col. last para.).
With regard to different biomarkers, Apo J markers are in both references with the use of lectin for detection. As stated above, it would have been obvious to use the method of determining myocardial infarction of Cubedo et al. with Datura stramonium lectin of Comunale et al. because Communale et al. teaches that Datura stramonium lectin is used to distinguish diseases by detecting (β-1,4) triantennary N-linked glycans in ApoJ.
	Applicant argues that the methods of claims 1, 7, and 12 specify that glycosylated Apo J is detected by a method in which glycosylated protein are captured on a support using a lectin which is immobilized and then the captured Apo J is detected using an anti-Apo J antibody.
The argument is not found persuasive the claim recites or using a method comprising the steps of contacting the sample with a lectin wherein the lectin is immobilized. As stated above, 
	Applicant argues on pg. 20 that Appendix A and B show unexpected advantage of ELISA method based on the coating with a lectin and the detection with a biotinylated anti-Apo J antibody.
MPEP 716.02(d) states that “the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” In this case, the claims only recite a method comprising the steps of contacting the sample with a lectin wherein the lectin is immobilized and detecting the amount of complex containing the lectin and the glycosylated Apo J are not commensurate to the Appendix A and Appendix B or the instant specification to invoke unexpected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635